Akfen Solar Power Plant Project
YENILENESILIR Non-Technical Summary: Malatya
ENERII

1 Project description

Akfen Renewables (the "Company") is currently developing a portfolio of
(PV) power plants located in the provinces of Konya, Amasya, Tokat, Van
and Malatya provinces in Turkey. This is known as the Akfen Solar Power
Project, or the "Project".Akfen will develop, construct and manage the
project through its various contractors.

The Project aims to provide renewable electrical energy for the national grid,
which will be available for all consumers and will support Turkey's goal of
reducing carbon emissions from the national generation of electricity. When
completed, the plants will have a total combined capacity of approximately
85 MW comprising 70 MW of licensed solar assets and 15 MW of license-
exempt solar assets.

The Project has been determined to be category B by the lenders as
environmental and social impacts from the Project are expected to be site-
specific or short term according to the EBRD's Environmental and Social
Policy (2014) and the IFC's Policy on Environmental and Social
Sustainability (2012).

Malatya lota Solar Power Plant is one of the Project facilities, a 9.95 MW
photovoltaic power plant developed by Akfen Renewables near Firinci
Village in Battalgazi district of Malatya province in the Eastern region of
Turkey.

This plant will be connected to the grid with a 0.8km transmission line to the
Malatya transformer centre near Firinci Village.

Figure 1: A satellite view of the lota Solar Power Plant site in Battalgazi, Malatya
(in green) and the transmission line (in blue)

Prepared by Arup Page 1
= ° Akfen Solar Power Plant Project
ie YENILENEBILIR ~
co) fo) kf ene Ine Non-Technical Summary: Malatya

2 Environmental and social benefits,
impacts and mitigation measures

2.1 Environmental and social assessment

There was no requirement to prepare an EIA for the lota Solar Power Plant
according to national legislation, but a PIR. Upon completion of the PIR, the
project was given a letter stating that the project did not need an additional
EIA. However, the Company has undertaken additional studies including
social impact assessment, cumulative impact assessment, biodiversity and
ecosystem assessment studies and visual impact assessment studies in
order to meet the lenders’ environmental and social criteria.

2.2 Resource efficiency and pollution
prevention and control

According to the initial estimates by the Company, approximately 19GWh of
electricity is expected to be generated in the first year of operation. This is
expected to result in greenhouse gas emissions avoidance of 12,902 tonnes
of COz equivalent annually.

During construction, it is estimated that 5m°/day of water will be required for
dust suppression. During operation, panel cleaning will be undertaken,
requiring approximately 372m°/year of water. The water will be obtained
through a connection to the water mains supplying Firinci village or by
establishing wells at the site.

2.3 Land acquisition

The Malatya lota Solar Power Plant site involves the acquisition of
197,500m? of pastureland. The quality of the pastureland has been
categorised as poor. The procedure for obtaining the rights to use the
pastureland is ongoing. The cost of the land and any requirements have not
currently been determined.

2.4 Cultural heritage

A procedure will be put in place to manage archaeological assets that are
found during construction works. Previous studies have indicated there are
no known cultural heritage assets in the site area.

2.5 Biodiversity

The nearest nationally protected area to the lota Solar Power Plant site is
the Turgut Ozal Nature Park, 7km to the northwest.

Prepared by Arup Page 2
Aen Solar Power Plant Project
akfen [ia Non Tochneal Summer. Malaya
ENERI

The site is located inside the Kubbe Dagi Key Biodiversity Area. However
the important species in the area are not expected to be found in the vicinity
of the site due to the difference in elevation and the number of towns,
villages and roads in nearby. No endangered or vulnerable species have
been observed in the nearby area. Further biodiversity monitoring studies
will be conducted by the sponsor to identify, minimize and mitigate
biodiversity impacts of the project.

2.6 Visual impact

The site is located on flat land, surrounded by agricultural and pasture lands.
It is at the same elevation as Firinci Village, located 750m away. The Solar
Power Plant will not be highly visible from the village centre. Residential
properties to the west of the project area are at a higher elevation and
therefore the site is visible from this point. However, the lota Solar Power
Plant will not occupy all of the visible land from these properties and will not
dominate the landscape. Figure 2 provides a view of the site from these
properties.

| fos View Point
UTM Coordinates:

X: 451810

Y: 4239047

Figure 2: A view of the lota Solar Power Plant Site from the properties to the west

Prepared by Arup Page 3
= . Aon Solar PowerPlant Project
© akfen (ain Non Tochneal Summer. Malaya

2.7 Consistency with policy, law and other
plans

The project is consistent with the national policy towards promotion of
renewable energy sources, legal requirements and other plans for the area
of influence. It fulfils the main strategic goal of reducing carbon emissions
from electricity production.

2.8 Cumulative and induced impacts

The cumulative assessment for the site identified another Solar Power Plant
2km, but concluded no significant cumulative impacts would occur.
However, Akfen will undertake further cumulative assessments for all sites
which will include any development in the local area which could have a
cumulative impact on social and environmental factors.

2.9 Environmental and social management

The Company is committed to operating the Project in accordance with
national law, good international practice and the EBRD’s environmental and
social policies. At a corporate level, the Company operates an
Environmental Management System that is certified to international
standards.

An environmental and social action plan, known as an ESAP, has been
prepared for the Project. This details the actions that the Company will take
to prevent, reduce and offset environmental impacts and risks.

3 Impact monitoring

3.1 Process for monitoring the identified
impacts

Compliance with the ESAP will be monitored with quarterly inspections
during construction phase and annual inspections during operation phase.
Annual reports on environmental and social performance will also be
prepared. The reports will be checked against legislative requirements and
those of the lenders. The monitoring will continue for the first two years of
operation of the power plant.

3.2 Stakeholder engagement and grievances

A Stakeholder Engagement Plan has been prepared for the Project. This
provides a mechanism for the consideration and response to further
comments received regarding the lota Solar Power Plant and the other
plants forming the Project. It describes the Company’s approach to
interacting with stakeholders, including the general public, and the

Prepared by Arup Page 4
= . Aon Solar PowerPlant Project
© akfen (ain Non Tochneal Summer. Malaya

disclosure of relevant information with respect to Company’s operations and
the Project. It is available at the company’s website at www.akfenren.com.tr.
Stakeholders are provided with access to up-to-date information on the lota
Solar Power Plant and the related grievance mechanism. Stakeholder
engagement will be maintained for the duration of the Project. The
effectiveness will be monitored and the Stakeholder Engagement Plan
updated as needed.

Akfen also has established a Corporate Social Responsibility plan that
requires an activity to be performed at each project site every year. This
activity will take the form of a meeting with local stakeholders, during which
the company will try to identify opportunities to contribute to the welfare and
development of the local communities.

It will be possible to submit comments or grievance in person at the lota
Solar Power Plant sites during construction and operation. Comments can
also. be submitted using the Akfen Renewables website
(http://akfenren.com.tr/kurumsal-sorumluluk/sikayet-ve-oneriler-1).
Alternatively, the Company's Community Liaison Officer, Mr. Burak
SOLMAZ, can be contacted using the following details:

e Phone: 0 530 954 18 87
e Fax: 0312 441 68 14

e E-mail: bsolmaz@akfen.com.tr

The websites of the EBRD and the IFC will also act as a platform to
receive comments.

3.3 Process for addressing any issues arising

The Community Liaison Officer will ensure that the grievance mechanism is
available to all stakeholders, involves an appropriate level of management
and addresses concerns promptly. They will ensure that the process is
understandable and transparent and provides feedback to those concerned
without any retribution.

Further information can be obtained from
http://akfenren.com.tr/varliklarimiz/ges-projeleri.

This mechanism does not limit the public’s rights to use conventional routes
to place grievances and the available legal system.

Prepared by Arup Page 5
